25 N.J. 502 (1958)
138 A.2d 13
TOWNSHIP OF HOWELL, COMPLAINANT-RESPONDENT,
v.
ANATOLY SAGORODNY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued December 16, 1957.
Decided January 20, 1958.
Mr. Alexander Levchuk argued the cause for the appellant.
Mr. Bernard H. Weiser argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Clapp in the court below, reported at 46 N.J. Super. 182 (App. Div. 1957).
For affirmance  Chief Justice WEINTRAUB, and Justices HEHER, BURLING, JACOBS, FRANCIS and PROCTOR  6.
For reversal  None.